DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on September 14, 2021. 
Claims 7, 8 and 17 were objected to previously. 
Claims 1, 5-6 and 12-17 have been amended.
Claims 1-20 are currently allowed (with claim interpretation of 35 USC 112(f) and further confirmed by applicant in the remarks presented for claims 18-20). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In accordance with the confirmation by applicant on the record that independent claim 18 has invoked 35 USC 112(f) (see applicant’s remarks presented on September 14, 2021, i.e. on pg. 16-17 and etc.), this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  in independent claim 18, the steps of:
“identifying a plurality of document objects within a digital document…” (the corresponding structure(s) from specification, i.e. in par. 56, discloses that “…In some implementations, the object-detection machine-learning model 304 can use various acts and algorithms as part of identifying both the location data 310 and the object-content data 318”, and further as illustrated in Fig. 3A, object-detection machine-learning model 304 is comprised within the Section Reflow System 106, which is further illustrated in Fig. 1, to be part of the Server 102;
“generating, from the plurality of document objects, a table of content for the digital  document comprising a plurality of document sections” (the corresponding structure(s), see Fig. 4A, 4B, para. 9, 18, 20 and etc., disclose that “a section reflow system utilizing an object-detection machine-learning model to generate a table of contents within a printing user interface in accordance with one or more embodiments. illustrate a section reflow system utilizing an object-detection machine learning model to generate a table of contents within a printing user interface in accordance with one or more embodiments”; and further in Fig. 1, disclose that the section reflow system 106 is again part of the Server 102; and 
“performing a step for generating a modified digital document to print comprising at least one user-selected document section from the plurality of document sections in the table of contents” (the corresponding structures, i.e. Fig. 2, Fig. 3B, para. 6, 22, and etc., discloses that “the section reflow system can generate a modified digital document for printing…”, and as discussed above, the reflow system 106 is part of the sever 102 as illustrated in Fig. 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “Object-Detection Machine-Learning Model 304” and “the Section Reflow system 106” are parts of the Server 102 (as illustrated in Fig. 1 of the drawings) from the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to intelligent sectioning and selective document reflow for section-based printing (see original disclosure, i.e. abstract, para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Stewart and Zhao, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive an indication of a user selection identifying at least one document section of the plurality of document sections in the table of contents to print; and generate, in response to receiving the indication of the user selection, a modified digital document for printing by removing a first set of document objects corresponding to one or more unselected document sections of the plurality of document sections and repositioning a second set of document objects corresponding to the at least one document section from the table of contents to replace whitespace from removal of the one or more unselected document sections”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on September 14, 2021 (i.e. on pg. 14-17 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-11, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 12, the closest prior arts of record, Stewart and Zhao, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…removing a first set of document objects corresponding to one or more unselected document sections of the plurality of document sections; identifying a whitespace based on removal of the first set of document objects; determining one or more positions of a second set of document objects corresponding to the at least one document section; and repositioning the second set of document objects from the one or more positions to fill the whitespace to generate the modified digital document”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on September 14, 2021 (i.e. on pg. 14-17 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 13-17, the claims are depending from the independent Claim 12, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 18, in views of applicant’s statement on record (see applicant’s remarks dated September 14, 2021, i.e. pg. 16-17), which confirmed on the record that independent claim 18 has invoked 35 USC 112(f), and further as pointed out by applicant that the claim limitation(s) “should be construed to cover the corresponding structure(s)…described in the specification and equivalent thereof”.  Examiner then submits that, in views of applicant’s statement of invoking 35 USC 112(f), and the specific corresponding structures from the original disclosure (as also mapped out in the section of “Claim Interpretation” above, or invoking of 35 USC 112(f) set forth above), the closest prior arts of record, Stewart and Zhao, do not disclose or suggest fully, among the other limitations, the additional required limitations relating to, the specific corresponding structures from the specification under the invoking of 35 USC 112(f).  These additional features in combination with all the other features required in the claimed 
With regard to Claims 19-20, the claims are depending from the independent Claim 18, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675